DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Blair Walker on 2/17/2021.
The application has been amended as follows: 
1. 	(Currently Amended)     A system for embolizing an aneurysm comprising: 
an expandable implant configured for placement within an aneurysm, the implant 
having a collapsed configuration and an expanded configuration, the expanded configuration having an asymmetric shape in relation to a longitudinal axis; and a delivery catheter having a proximal end, a distal end, and a lumen extending from the proximal end to the distal end, the lumen configured to allow the expandable implant in its collapsed configuration to be passed therethrough between the proximal end and the distal end of the delivery catheter, the lumen having a non-circular cross-section at least at a distal region adjacent the distal end of the delivery catheter, wherein the expandable implant in its collapsed configuration is configured to fit into the lumen in the distal region in a keyed manner, such that the expandable implant is deliverable from the lumen at the distal end of the delivery catheter in a particular rotational position in relation to the longitudinal axis. 



an expandable implant configured for placement within a cerebral aneurysm, the implant having a collapsed configuration and an expanded configuration, the expanded configuration having an asymmetric shape in relation to a longitudinal axis; and a delivery catheter having a proximal end, a distal end, an elongate shaft, and a lumen extending from the proximal end to the distal end through the shaft, the lumen configured to allow the expandable implant in its collapsed configuration to be passed therethrough between the proximal end and the distal end of the delivery catheter, the lumen having a non-circular cross-section at least at a distal region adjacent the distal end of the delivery catheter, wherein the expandable implant in its collapsed configuration is configured to fit into the lumen in the distal region in a keyed manner, such that the expandable implant is deliverable into the cerebral aneurysm from the lumen at the distal end of the delivery catheter in a particular rotational position in relation to the longitudinal axis. 

Claims 1-17, 27-38 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a delivery catheter having a proximal end, a distal end, and a lumen extending from the proximal end to the distal end, the lumen configured to allow an expandable implant in its collapsed configuration to be passed therethrough between the proximal end and the distal end of the delivery catheter, the lumen having a non-circular cross-section at least at a distal region 

Claim 30 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a delivery catheter having a proximal end, a distal end, an elongate shaft, and a lumen extending from the proximal end to the distal end through the shaft, the lumen configured to allow the expandable implant in its collapsed configuration to be passed therethrough between the proximal end and the distal end of the delivery catheter, the lumen having a non-circular cross-section at least at a distal region adjacent the distal end of the delivery catheter, such that the expandable implant is deliverable into the cerebral aneurysm from the lumen at the distal end of the delivery catheter in a particular rotational position in relation to the longitudinal axis. in combination with the rest of the claimed limitation as set forth in claim 30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VI X NGUYEN/Primary Examiner, Art Unit 3771